DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boren (4,939,854) in view of Doskocil (4,958,457).

Regarding claim 1, Boren discloses a debris guiding device comprising a shroud assembly, wherein the shroud assembly comprises:
A first side wall (60)
A second side wall (62)
Wherein the first side wall and the second side wall are opposed, spaced apart, joined along rear, upper and front portions (via 64)
Wherein the shroud assembly comprises an open bottom portion
Wherein the shroud assembly is configured to receive a portion of a blade (132) within the shroud assembly
Wherein a first deflector member (56) is disposed behind the blade and extends transversely between the first side wall and a recess (58) in the second side wall

Boren discloses the invention as described above but fails to disclose that the deflector extends all the way to the first side wall from the recess (58) in the second side wall.  Like Boren, Doskocil also discloses a deflector member (67) in a shroud for a trenching device.  Unlike Boren, Doskocil discloses that the deflector (67) can extend the entire transverse distance between the first and second sidewalls of the shroud.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the deflector of Boren across the entire transverse distance between the two sidewalls to fully capture all of the debris being removed by the blade during trenching as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that the first deflector member extends from a relatively higher position at the first side wall to a relatively lower position at the second side wall.

Regarding claim 3, the combination discloses that the debris guiding device is a component of a trench cutting machine configured to make a cut in a surface and a lower portion of the first deflector member adjacent the second side wall extends transversely outside a cut in a surface (Boren – Figure 3).

Regarding claim 4, Boren discloses that the deflector member extends to the recess in the second side wall but fails to disclose that it can extend beyond the second side wall.  Like Boren, Doskocil also discloses a deflector member (67) in a shroud for a trenching device.  Unlike Boren, Doskocil discloses that the deflector (67) can extend past the second side wall (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the deflector of Boren past the second side wall to expel debris further from the trench as it is dug to prevent undesired back filling as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boren (4,939,854) in view of Doskocil (4,958,457) as applied to claims 1-4 above and further in view of Perry et al. (3,319,365).
Regarding claims 5-6, the combination of Boren and Doskocil discloses the invention as described above, but fails to disclose a second, outer deflector wall.  Like the combination of Boren and Doskocil, Perry et al. also discloses a trenching blade housed within a shroud and utilizing a deflector (73) to deflect soil away from the trench.  Unlike the combination, Perry discloses a second deflector element (80) to provide increased deflection/control of where the removed soil is direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second/outer deflector in the combination of Boren and Doskocil as taught by Perry as the use of a know technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would provide increased control of placement of removed soil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671